Judgment, Supreme Court, New York County (Edith Miller, J.), entered February 11, 1993, which dismissed a CPLR article 78 proceeding seeking annulment of a determination of respondent City Comptroller which established a prevailing wage classification on a work project for respondent Department of City Planning, unanimously affirmed, without costs.
The IAS Court properly found that the City Comptroller had a rational basis for concluding that the job requirements for the installation of cables on the project were consistent with the requirements of the Comptroller’s "telephone installer” job category, since both jobs involve the installation of low-voltage cables. Pursuant to Labor Law § 220 (5) (a), the Comptroller applied the wage rate set forth in the Communications Workers of America’s (CWA) bargaining agreement, since the Comptroller’s surveys indicated that well over 30% of telephone installers in the locality belong to that union. Under Labor Law § 220 (6), the determination of the prevailing wage may be challenged with proof "by competent evidence” that the actual percentage of CWA workers was below the 30% required under Labor Law § 220 (5). Here, petitioner has not met that burden, having submitted only conclusory assertions that workers represented by certain electricians unions comprise over 70% of the workers who regularly engage in the installation of low-voltage cables. Concur— Carro, J. P., Wallach, Ross, Rubin and Tom, JJ.